DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose or suggest, inter alia, a semiconductor device comprising: a gate insulating film provided between a bottom face of the gate trench and the gate electrode; a diffusion protective layer of the second conductivity type provided below the gate insulating film; an insulation film provided on a bottom face of a terminal trench that is located more toward the outer side of the semiconductor substrate than the gate trench; a gate line provided on the insulation film and electrically connected to the gate electrode; a gate pad joined to the gate line in the terminal trench; a terminal protective layer of the second conductivity type provided below the insulation film; and a source electrode electrically connected to the source region, the diffusion protective layer, and the terminal protective layer, wherein the diffusion protective layer has a first extension that extends toward the terminal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0333986 Fukui et al. disclose a semiconductor device; US 2017/0179109 Toyoda et al. disclose a semiconductor device; US 2014/0252465 Takaya et al. disclose a semiconductor device with trench; US 2011/0133269 Yamaji discloses a semiconductor apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GARY L LAXTON/Primary Examiner, Art Unit 2896                                             2/25/2022